Citation Nr: 0710099	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  02-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
February 1971.  Evidence of record indicates the veteran was 
awarded numerous medals, including the Distinguished Flying 
Cross, the Air Medal with three oak leaf clusters, and the 
Bronze Star.  The record also indicates the veteran served in 
both Korea and Vietnam.

Procedural history

Service connection was initially denied for Parkinson's 
disease in a September 1994 VA rating decision.  The veteran 
filed a notice of disagreement as to that decision, and a 
statement of the case was issued in October 1995.  The 
veteran submitted a substantive appeal (VA form 9) in July 
1996, which was untimely.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2006).

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that no new and material 
evidence had been received since the September 1994 final 
decision.  The veteran disagreed and timely perfected his 
appeal.  

In February 2004, the veteran and his spouse presented 
testimony and evidence at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  In an August 2004 
decision, the Board determined that new and material evidence 
sufficient to reopen the claim had been received, and 
remanded the claim to the RO for further evidentiary 
development.  The RO denied the claim in an August 2005 
Supplemental Statement of the Case (SSOC).  

In May 2006, the Board requested a medical opinion by an 
Independent Medical Examiner (IME).  See 38 U.S.C.A. § 7109 
(West 2002).  The IME opinion was received in May 2006.  In 
September 2006, the Board received the veteran's submission 
of responsive evidence, as well as his request that the claim 
be remanded to the RO so that the newly submitted evidence 
could be reviewed by the RO.  The Board remanded the claim to 
the RO in November 2006 for such reconsideration.  In 
December 2006, the RO issued a SSOC which continued to deny 
the claim.  The claims folder has been returned to the Board 
for further appellate proceedings.


FINDINGS OF FACT

1.  The veteran served in Vietnam from April to December 
1970.

2.  A preponderance of the competent medical evidence does 
not demonstrate that the veteran's Parkinson's disease is 
etiologically related to any incident of service, including 
presumed exposure to Agent Orange and in-service head trauma.


CONCLUSION OF LAW

The veteran's Parkinson's disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his presumed exposure to Agent 
Orange during service in Vietnam and/or a head injury 
suffered during service caused the onset of Parkinson's 
disease after he left service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an August 2004 VCAA letter that 
to establish entitlement to service connection, the medical 
evidence must show: 

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See VCAA letter, page 5.

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim (a VA examination 
was in fact completed in January 2005).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

The August 2004 VCAA letter informed the veteran that if 
he had "any other evidence or information that you 
think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains 
to your claim, please send it to us".  The veteran was 
asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, (1) veteran status and 
(2) current existence of a disability are not at issue.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

In any event, the Board notes that the veteran was 
specifically informed of elements (4) and (5) in the 
Supplemental Statement of the Case dated December 2006.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Moreover, it is clear that the veteran is fully aware of what 
is required of him and of VA.  Indeed, as discussed elsewhere 
in this decision he recently submitted competent medical 
evidence in order to rebut the IME opinion.  There is no 
indication that there is any other relevant evidence which 
has not been obtained.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
which will be discussed below.  Moreover, the RO obtained 
Social Security Administration (SSA) records that pertained 
to the veteran's SSA disability claim.  The RO also obtained 
numerous records of private health care providers who have 
treated the veteran.

The veteran was provided with a VA examination in January 
2005.  The report of the medical examination and review 
reflects that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physiological examination and rendered 
appropriate diagnoses and opinions.

As noted in the Introduction, the Board sought a medical 
opinion from an Independent Medical Expert (IME) and received 
the IME's May 2006 report.  A copy of that opinion was 
provided to the veteran.  The veteran subsequently submitted 
a neurologist's opinion in response to the IME's opinion.  In 
addition, the record indicates that the veteran attached 
further evidence, in the form of extracts from journals and 
treatises.

In sum, the Board finds that under the circumstances of this 
case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was indicated in the Introduction, the veteran 
presented testimony at a hearing before the undersigned VLJ 
in February 2004.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The Board will therefore proceed to a decision on the merits.  

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2006).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and Parkinson's disease.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. No. 27,632 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 C.F.R. § 3.303(d).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing 
its decision in Madden, recognized that that Board had 
inherent fact-finding ability. 

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches. See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.

Analysis

The veteran contends that his Parkinson's disease was 
triggered by one or both of two events that occurred during 
service.  First, the veteran was involved in a 1961 motor 
vehicle accident which resulted in a head injury and loss of 
consciousness of two-to-three minutes in duration.  Second, 
the veteran served from April 1970 to December 1970 in the 
Republic of Vietnam and, pursuant to 38 U.S.C.A. § 1116(f) 
(West 2002), and 38 C.F.R. § 3.307(6)(iii) (2006), he is 
presumed to have been exposed to herbicides.  The veteran 
contends that the head injury and/or the Agent Orange 
exposure caused physiological changes which resulted in 
Parkinson's disease.

As noted above, in order to prevail in a service connection 
claim, the veteran's evidence must support each of the 
Hickson elements.  The Board will address each in turn.

With regard to element (1), a current disability, the medical 
evidence of record is unequivocal; the veteran currently 
suffers from idiopathic Parkinson's disease.  Element (1) is 
thus satisfied.

With regard to element (2), medical in-service incurrence or 
aggravation of disease or injury, the Board will separately 
discuss disease and injury.

Concerning disease, the veteran's service medical records are 
negative for neurological disability.  The first indication 
in the medical evidence of record of Parkinson's disease is a 
1984 note that the veteran was developing incoordination in 
his left hand, an increase in arm swing on the left, and some 
change in his walking with his left leg.  Parkinson's disease 
was diagnosed in 1984.  

There is thus no competent medical evidence of Parkinson's 
disease in service or within the one year presumptive period 
after service.  See 38 C.F.R. § 3.309(a).  Parkinson's 
disease was first diagnosed in 1984, well over a decade after 
the veteran retied from military service in 1971.

The Board is of course aware that the veteran has at times 
described what he contends were the initial symptoms of 
Parkinson's disease earlier than in 1984.  
Such statements appear to have been of relatively recent 
origin.  For example, the report of a November 1993 VA 
examination indicates that the veteran stated that his 
Parkinson's symptoms started in 1985.  A March 2001 private 
neurology report indicates that the veteran reported onset on 
Parkinson's symptoms in 1984.  
[This appears to be congruent with the objective medical 
evidence of record, which indicates that Parkinson's disease 
symptoms were initially identified in 1984.]

In a May 2003 report, Dr. J.S., M.D., indicated that he saw 
the veteran beginning in 1971.  Dr. J.S., a flight surgeon 
who certified the veteran for his FAA pilot's license, 
indicated that although he had not been able to find records 
from the 1970's, he did remember that he did not see anything 
that indicated the veteran was in the early stages of 
Parkinson's disease.

However, the report of a January 2005 VA neurological 
examination indicates that the veteran and his spouse 
reported that the veteran first started having problems with 
coordination in 1977 with treatment beginning in 1984.  The 
report of Dr. D.I. in August 2006 indicates that the veteran 
"recognized asymmetric Parkinsonism symptoms in 1969" 
[i.e., during service].   

The Board finds that the objective medical records, 
indicating that Parkinson's symptoms were first manifest in 
1984, outweigh the veteran's more recent statements 
concerning the onset of Parkinson's disease.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].   

With respect to Dr. R.I.'s August 2006 letter, it is now well 
established that information from a veteran which is merely 
transcribed by a medical professional still amounts only to a 
statement from the veteran.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

In short, based on the entire record the Board does not find 
that in-service disease existed. 

With respect to injury, there are two injuries which are 
contended: exposure to herbicides in Vietnam and a head 
injury in 1961.  

The evidence of record supports finding that the veteran 
served in Vietnam.  Thus, element (2) is satisfied by 
operation of the statutory presumption of exposure to Agent 
Orange.  [The Board observes at this juncture that herbicide 
exposure, although not any specific dosage, is presumed.]    

The veteran has also described a head injury in service.  The 
veteran's service medical records do not indicate that he was 
treated for a head injury in 1961, or at any other time.  The 
record does not contain any record of such injury or 
treatment.  A review of the service medical records indicates 
instead that the veteran stated he was in excellent health at 
every physical examination he took during service.  However, 
the Board also notes that physical examination forms dated 
September 1960 and November 1961 indicate the presence of 
scars.  The September report indicates the presence of a 
"small circular scar forehead," and the November report 
indicates a "scar 3/4 inch transverse bride of nose 
(laceration 1960)."  After a review of all the evidence of 
record, the Board finds that element (2) is satisfied as to a 
head injury, only to the extent of the facial lacerations 
noted in the service medical records.

The crux of this claim is element (3), whether there is 
sufficient medical evidence to establish the existence of a 
nexus between the claimed in-service exposure to Agent Orange 
and the head injury and the current disability, Parkinson's 
disease.  

Agent Orange presumption

As noted in the Board's discussion of the law and regulations 
above, a medical nexus is presumed (subject to rebuttal) for 
certain specific disabilities.  See 38 C.F.R. § 3.309(e).  
Parkinson's disease is not among those diseases.   

Congress has required the Secretary of the Department of 
Veterans Affairs to, in association with National Academy of 
Sciences (NAS), to determine whether the occurrence of 
certain diseases in humans can be linked to exposure to an 
herbicide.  The Secretary has made a determination that renal 
cancer is not linked to exposure to an herbicide.  
Specifically, the Secretary made the following conclusion:

Taking account of the available evidence 
and NAS analysis, the Secretary has found 
that the credible evidence against an 
association between herbicide exposure 
and PD [Parkinson's disease] outweighs 
the credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  
68 Fed. Reg. 27,634 (May 20, 2003).

Accordingly, Parkinson's disease is not among the presumptive 
Agent Orange diseases.  See 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e).  Thus, the nexus element is not proven via the 
statutory presumption.

Combee consideration

Due to the medical complexity surrounding this matter, the 
Board believes that a review of the evidence of record 
regarding the etiology of the veteran's Parkinson's disease 
is in order.

Of record are several medical opinions and excerpts of 
medical studies pertaining to the onset of Parkinson's 
disease generally.  First, an article entitled "The Cause of 
Parkinson's Disease: One Doctor's View," written in 2001 by 
Dr. Abe Lieberman, M.D., notes that Parkinson's disease 
starts many years before any recognizable manifestation is 
seen and that the current thought, supported by imaging 
studies, is that this period may be as long as five-to-seven 
years.  The article indicates that Dr. Walter Rocca, 
Professor of Epidemiology and Neurology at the Mayo Medical 
School, subscribes to the possibility that the period between 
when Parkinson's disease starts and when there are 
recognizable manifestations of the disease may be much longer 
than five-to-seven years.

In a March 2002 report, Dr. B.M., M.D., noted that while the 
exact cause of Parkinson's disease is not known, about 40 
percent of the patients with the disease give a history of an 
earlier head injury.  Dr. B.M. noted the veteran's contention 
that he had suffered a head injury in 1960 or 1961.  With 
regard to exposure to Agent Orange, Dr. B.M. also stated that 
while there had been some concern about exposure to various 
chemicals, especially some pesticides, as a cause of 
Parkinson's disease, a full relationship has not been 
established.  Dr. M.B. indicated that only one chemical, 
MPTP, which is often used to produce a synthetic opiate drug, 
has been directly linked to Parkinson's disease.

A June 9, 2003, article for HealthDay News reflects that Dr. 
James H. Bower of the Mayo Clinic found in a study that 
people with moderate or severe head trauma - that is trauma 
with a loss of consciousness or a prolonged episode of memory 
loss, a skull fracture, or bruising on the brain - appeared 
to have an 11-times greater risk of developing Parkinson's 
disease.

A May 4, 2004, article at WebMD.com reflects that G. Webster 
Ross, M.D., a staff neurologist at the VA Medical Center in 
Honolulu, Hawaii, reported at the American Academy of 
Neurology's 56th Annual Meeting that his study showed the 
loss of brain cells that leads to Parkinson's disease begins 
an estimated 13 years before the diagnosis.

The report of a January 2005 VA neurological examination 
indicates that the examiner indicated there is no documented 
or agreed upon cause for Parkinson's disease in the 
neurological literature.  The examiner indicated that there 
was no association that had been identified with any toxin, 
other than substances used in the manufacture of illegal 
narcotics.  The examiner opined that it was more likely than 
not that the veteran's Parkinson's disease was unrelated to 
any exposure to Agent Orange during military service.

The IME, Dr. L.P., who is an Associate Professor of Neurology 
at a university medical center, stated in his May 2006 report 
that he had reviewed the veteran's entire file and was 
offering his opinion based on the standard of "as likely as 
not."  He indicated, among other things, that the "only way 
one can obtain scientific proof of a causal relationship is 
to obtain "class I evidence" that such a causal 
relationship exists."  Dr. L.P. goes on to note that the 
requirements of such a study have not been done and that "no 
class I evidence" shows a "significant cause and effect 
relationship between any" of several potential causes 
[pesticide exposures, head injuries, rural living, well water 
drinking, and farming].  Dr. L.P. did note, however, that a 
less positive system of proof has indicated "positive 
epidemiological associations; namely, pesticide exposures, 
head injuries, rural living, well water drinking, and 
farming."  

Dr. L.P. explained that epidemiologists study statistical 
associations of factors within a population that may be 
associated with a particular disease.  However, according to 
Dr. L.P., such a positive statistical association is "not 
proof that any causal relationship exists between the data 
point and the underlying disease."

Dr. L.P. stated that the only agents that have been shown to 
cause Parkinson's disease in humans are MPTP and chronic 
manganese toxicity, formally seen in manganese miners  He 
also stated that although there is an abundance of articles 
available on the internet and in libraries, "none of the 
articles provided [in support of the veteran's claim] and 
reviewed from the records established a causal effect between 
any of the things suggested [by the veteran] that might be 
causes" of the veteran's Parkinson's disease.

Finally, with regard to the articles presented by the veteran 
about the theories that clinical signs and symptoms of 
Parkinson's disease predate the actual onset of the disease, 
Dr. L.P. offered the following opinion:

There is no currently accurate way to tell us how 
long Parkinson disease may or may not have been 
genetically, structurally, or chemically present 
before the onset of clinical symptoms actually 
appears. . . . At present, we can only date the 
onset of Parkinson disease from the beginning of 
recognized clinical signs and symptoms - as 
observed both by the patient and a corroborating 
medical examiner.

[As noted above, the record shows that treatment of the 
veteran's Parkinson's disease began in 1984, about 13 years 
after the veteran retired from active service.]

Dr. L.P. concluded by stating that the single episode of 
closed-head injury with a mild concussion (brief loss of 
consciousness) did not cause nor trigger his Parkinson 
disease.  He also opined that "exposure to teargas, Agent 
Orange, or brief hypoxic periods in the oxygen chamber did 
not cause nor trigger his Parkinson disease."

In rebuttal to Dr. L.P.'s opinion, the veteran submitted an 
August 2006 medical opinion of Dr. R.I., M.D., a neurologist.  
Dr. R.I. began by stating that he agrees with Dr. L.P.'s 
statements regarding the natural history and theoretical 
pathophysiology of Parkinson's disease, but that he disagreed 
with the conclusion that Agent Orange did not cause or 
trigger the veteran's Parkinson's disease.  [emphasis as in 
the original letter].  Dr. R.I. theorized, in essence, that 
exposure to Agent Orange as a cause of Parkinson's disease is 
"plausible" and that exposure to Agent Orange "could lead 
to" a physiological condition where the veteran was made 
more susceptible to incur Parkinson's disease than he 
otherwise would have been.  

Specifically, Dr. R.I. explained that "it is plausible that 
increased oxidative stress and/or direct neurotoxic action 
caused by herbicides or other contaminants in Agent Orange 
and/or other Vietnam wartime exposures could contribute to 
more aggressive neurotoxicity in predisposed individuals."  
Indeed, according to Dr. R.I., "no one can say with any 
scientific certainty that exposures to environmental toxins 
during the Vietnam War had absolutely nothing to do with the 
pathological processes predating symptomatic IPD (idiopathic 
Parkinson's disease), and in contrast, such exposures may be 
responsible for an accelerated neurodegeneration resulting in 
an earlier onset of IPD."  Dr. R.I. continues that while he 
is not an expert in toxicology, he is aware of studies which 
demonstrate "cellular toxicity and in some cases 
neurotoxicity" caused by chemical components in Agent 
Orange.  

Dr. R.I. cited to the study by the Secretary of the 
Department of Veterans Affairs, in association with National 
Academy of Sciences (NAS), published in the Federal Register.  
The Board observes that the Secretary's report noted that:

NAS, in Update 2000, stated that of the 30 studies 
summarized, only eight provide an estimate of 
relative risk of PD based on exposure to 
herbicides.  Five of these studies found a 
significant association between herbicide exposure 
and PD (Butterfield et al., 1993 (See 61 FR 41442 
[1996]); Gorrell et al., 1998 (See 64 FR 59232 
[1998]; Liou et al., 1997 (See 64 FR 59232 (1998)]; 
Seidler et al., 1996 (See 64 FR 5922 [1998]); 
Semchuck et al., 1992 (See 61 FR 41442 [1996])).  
One study found no association between herbicide 
exposure and PD (Taylor CA, Saint-Hilaire MH, 
Cupples LA, Thomas CA, Burchard AE, Feldman RG, 
Myers RH.  1999. Environmental medical and family 
history risk factors for Parkinson's disease: a New 
England-based case control study. American Journal 
of Medical Genetics (Neurophsychiatric Genetics) 
88: 742-749.)  The two remaining studies found a 
negative association between herbicide exposure and 
PD (Kuopio A, Marttila RJ, Helenius H, Renne UK. 
1999. Environmental risk factors in Parkinson's 
disease. Movement Disorders 14: 928-939; Stern et 
al., 1991 (See 61 FR 41442 [1996])).  Based on the 
totality of the evidence, NAS concluded that there 
remains inadequate or insufficient evidence of an 
association between exposure to herbicides and PD.

(i.) Head injury

With respect to the head injury being the cause of the 
veteran's Parkinson's disease, the medical evidence in the 
veteran's favor consists of general medical treatise 
evidence.  [Dr. R.I. did not discuss head injury as a cause 
of the veteran's Parkinson's disease.]  The article by Dr. 
Bower indicated that patients with a head injury are 11 times 
more likely to have Parkinson's disease than the general 
population.  Dr. B.M. stated that 40 percent of patients with 
Parkinson's disease reported a history of head injury.  
Neither Dr. Bower's article nor Dr. B.M.'s statement 
specifically addresses the veteran and his condition.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996);  Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

While these articles suggest a relationship between a history 
of head trauma and Parkinson's disease may exist in some 
cases, they do not specifically relate to the veteran in 
particular.  Moreover, it appears that the articles do not 
suggest that head injury is a cause of Parkinson's disease as 
much as they demonstrate a potential connection between head 
injury and Parkinson's disease in some cases.  As such, these 
articles are of little probative value in the instant case.

Importantly, there is the matter of the nature and extent of 
the veteran's specific head injury.  As was discussed by the 
Board in connection with element (2) above, the only 
medically identified residuals of head injury are minor 
facial scars.  No other sequelae were ever noted, either in 
service or thereafter.

As noted above, Dr. L.P. referred to the epidemiological 
studies indicating that head injury was associated with 
Parkinson's disease.  But, after considering the import of 
those studies to the veteran's claim, he concluded that based 
on the veteran's history it is not as likely as not that the 
veteran's head injury caused his Parkinson's disease.  In 
particular, Dr. L.P. noted "no history of "multiple head 
trauma, multiple concussions".   

After review of the entire record, the Board finds that a 
preponderance of evidence is against a finding of a nexus 
between the veteran's contended head injury and his 
Parkinson's disease.  That is, the sole specific, competent 
evidence of record, the IME opinion, based as it is on the 
veteran's medical history, outweighs the general medical 
treatise evidence. 

(ii.)  Herbicide exposure

It is undisputed that the veteran's Parkinson's disease is 
"idiopathic".  "Idiopathic" is defined as "of unknown 
causation."  See Lathan v. Brown, 7 Vet. App. 359, 361 (1995) 
[citing 27th edition of DORLAND'S MEDICAL DICTIONARY at 815].
Consistent with this, the evidence indicates that the IME, 
the veteran's expert, and Dr. B.M. all agree that the exact 
causes of Parkinson's disease are scientifically unproven.  
The experts also agree that there are theories which could - 
or could not be - applicable in the veteran's case.  

The IME stated what the remainder of the medical records 
indicated - that there was no known cause for Parkinson's 
disease.  The IME went on to state that there was no 
connection between the veteran's presumed herbicide exposure 
and his Parkinson's disease.     

The January 2005 VA examiner stated that the neurological 
literature indicated that there was no association between 
any toxins and Parkinson's disease except certain chemicals 
used to manufacture illicit drugs (exposure to which is 
obviously not contended by the veteran).   

On the other hand, the veteran's expert, Dr. R.I., stated 
that it can not be stated "with any scientific certainty 
that exposures to environmental toxins during the Vietnam War 
had absolutely nothing to do with the pathological processes 
predating symptomatic IPD," and that such exposure "may be 
responsible for an accelerated neurodegeneration resulting in 
an earlier onset of IPD."

In essence, Dr. R.I. agreed with the other medical expert 
evidence in that he indicated that the precise etiology of 
Parkinson's disease is not known.  Dr. R.I. acknowledged that 
"[i]nsufficient literature exists which neither proves or 
disproves long-term neurotoxicity" in herbicides used in 
Vietnam.  Dr. R.I. then indicated that there may be a 
relationship between herbicide exposure in Vietnam and 
Parkinson's disease.  His uses terms such as "plausible," 
"might explain," or "could lead to" in explaining that 
Agent Orange exposure may have led to a physiological 
condition where the veteran was made more susceptible to 
incur Parkinson's disease than he otherwise would have been.

The Board is cognizant of the guidance of the Court which has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  With that guidance in mind, the board 
concludes that Dr. R.I.'s opinion is speculative and less 
probative than Dr. L.P.'s.

In addition, as is indicated above, the articles Dr. R.I. 
cites to support his thesis that studies have indicated a 
statistical connection between exposure to herbicides and 
Parkinson's disease were reviewed and discounted by the 
National Academy of Sciences (NAS).  Indeed, the Secretary's 
finding was that there was no positive association that 
existed between Agent Orange and Parkinson's disease.  

The board also notes that Dr. R.I. referred to "heavy toxic 
exposures", meaning heavy exposure to herbicides in Vietnam.  
However, although exposure to herbicides is presumed, the 
dosage is not.  For his part, the veteran has not indicated 
that he had knowledge of any direct exposure to Agent Orange.  
Thus, Dr. R.I.'s opinion appears to have been premised on an 
inaccurate factual assumption.

Dr. R.I.'s opinion that herbicide exposure in Vietnam may 
have led to the veteran's Parkinson's disease thus appears to 
have been speculative and is opposition to the opinions of 
the IME and the VA examiner.  After a review of the entire 
record, and for reasons stated above, the Board finds that a 
preponderance of the evidence indicates that the veteran's 
presumed exposure to Agent Orange did not cause his 
Parkinson's disease.  

(iii.)  Other etiologies/multiple etiologies

The IME, Dr. L.P., obviously very carefully reviewed the 
veteran's service medical records.  He identified and 
discounted other possible factors in the development of 
Parkinson's disease, including exposure to tear gas and brief 
periods of hypoxia associated with flight training.  

Although the veteran appears to have contended at times that 
a combination of the head injury and the presumed exposure to 
herbicides somehow combined to produce Parkinson's disease. 
He had submitted no competent medical evidence in support of 
that theory.  The head injury is not mentioned in the opinion 
of Dr. R.I.  In fact, there is not a hint in any of the 
evidence of record that a head injury and presumed exposure 
to herbicides could somehow combine to produce Parkinson's 
disease. 

Conclusion

It is clear from the evidence of record that no definitive 
answer as to the etiology of the veteran's idiopathic 
Parkinson's disease has been, nor could be, made in this 
case.  Current medical knowledge simply does not supply the 
answer.  This does not mean, however, that the evidence is 
therefore in equipoise and the benefit of the doubt rule 
applied, as was suggested by Dr. R.I.  As explained above, a 
preponderance of the evidence indicates that no relationship 
exists between the veteran's service and his Parkinson's 
disease.  The Board has placed great weight on the well-
written opinion of the IME in this regard.  The fact that no 
specific cause has been established does not change this 
evidentiary posture. 

At the end of the day, the Board is left with medical 
evidence which indicates that the veteran's Parkinson's 
disease was first manifested well over a decade after he 
retired from military service.  As Dr. J.M.S. stated in May 
2003, "while it may be true that Parkinsonism symptoms begin 
at a time when they are frequently missed by the physician, 
as far as I know they don't begin that far in advance of the 
clinical disease." [Emphasis as in the original letter.]   
The Board is left with a strong conviction, based on the 
medical history and the IME opinion in particular, that no 
medical nexus exists between service and Parkinson's disease. 

For the reasons stated above, the Board finds that Hickson 
element (3) is not met.  Accordingly, the Board finds that 
entitlement to service connection for Parkinson's disease is 
not warranted.


ORDER

Entitlement to service connection for Parkinson's disease is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


